PARKER, Judge.
Appellant’s sole contention on this appeal is that the judgment entered 29 January 1969 sentencing him to prison is invalid because it was not signed by the trial judge during the session of court at which it was entered. There is no merit in this contention. In criminal cases in the courts of this State, other than capital eases, the failure of the trial judge to sign the minutes of the court or the judgment does not affect the validity of the judgment. State v. Dawkins, 262 N.C. 298, 136 S.E. 2d 632; State v. Atkins, 242 N.C. 294, 87 S.E. 2d 507. This rule was not changed in the present case merely because the judgment sentencing defendant and suspending the sentence referred to the probationary judgment “to be signed by the Court.” The judgment appealed from is accordingly
Affirmed.
Judges Britt and Morris concur.